EXHIBIT 10.22

 

DICO, INC.

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT, dated as of December 31, 2014 (the “Agreement”), by and
between DICO, INC., a Nevada corporation that is in the process of being
re-named Peekay Boutiques, Inc., having its principal place of business at c/o
Peekay, Inc., 901 West Main Street, Auburn, WA 98001 (the “Company”) and
INSIGHTS, LLC, a limited liability company with an address as specified on the
signature page hereto (“Consultant”). References in this Agreement to the
“Consultant” are references to the Consultant acting through its agent and
representative Lisa Berman.

 

BACKGROUND

 

Company desires to retain Consultant to perform the Services (as defined below)
and Consultant desires to perform the Services for Company subject to the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto intending to be legally bound hereby
agree as follows:

 

1. THE SERVICES.

 

Subject to the terms of this Agreement, Consultant agrees to cause Lisa Berman
to act as a consultant on behalf of Company and perform the following services
(the “Services”): The Consultant will cause Lisa Berman to act as the Chief
Executive Officer and President of the Company and perform such duties as are
customarily performed by the Chief Executive Officer and President of a public
company like the Company. In addition, the Consultant shall perform such other
similar tasks as Company’s Board of Directors may request.

 

2. TERM.

 

The initial term of this Agreement shall be for the period commencing on the
date hereof and ending on January 31, 2015. This Agreement may be extended by
the written agreement of the parties or terminated sooner in accordance with
Section 5 hereof. In the event of the termination of this Agreement, Consultant
shall promptly return to Company any and all equipment, documents or materials
in whatever form or medium, and all copies made thereof, which Consultant
received from Company for purposes of this Agreement, as well as all Work
Product as defined and described in Section 6 of this Agreement.

 

3. FEES AND REIMBURSEMENT OF CERTAIN EXPENSES.

 

A. Company shall pay Consultant a consulting fee (the “Fee”) equal to Sixty Six
Thousand, Six Hundred and Sixty Six dollars ($66,666) for all services provided
during the Term. The Fee shall be payable in one lump sum on February 15, 2015.

 

 
1


--------------------------------------------------------------------------------




 

B. Upon termination of this Agreement for any reason, Consultant expressly
understands and agrees that Company’ sole obligation shall be to pay Consultant
the Fee for Services rendered through the effective date of termination or
expiration.

 

C. Reimbursement of any reasonable travel expenses shall be made according to
Company’ corporate policy. It is understood that the Consultant has incurred
expenses prior to the commencement of the Term (as set forth on Exhibit A
annexed hereto) and the Company agrees to reimburse the Consultant for such
expenses in accordance with this Section 3C. Consultant shall be reimbursed for
reasonable and necessary expenses actually incurred or paid by Consultant during
the term or any extension thereof in the performance of the Services within five
(five) business days of the submission and approval by Company of expense
statements, vouchers, or other supporting information reasonably acceptable to
Company. Consultant shall be responsible for obtaining (at Consultant’s sole
cost and expense) any furniture, hardware, software or other capital items that
Consultant requires in order to perform the Services.

 

D. Consultant shall not be entitled to participate in any fringe benefits or
privileges given or extended by Company to its officers and employees, including
without limitation, medical benefits, retirement plans or stock options.
Consultant shall be responsible for the payment of all federal, state and local
taxes including, without limitation, withholding and sales taxes, and, at the
request of Company, Consultant shall provide to Company evidence that all of
such payments have been made. Such evidence may include, at Company’ option, a
written statement by Consultant that Consultant has timely and appropriately
paid and withheld all appropriate taxes. Consultant warrants and represents that
Consultant has complied with, and covenants that during the term of this
Agreement or any extension thereof, Consultant shall continue to comply with all
laws, rules and regulations required by appropriate government authorities for
independent contractors, including the appropriate withholding, reporting and
payment of all required taxes. Consultant shall indemnify and hold Company
harmless from and against any claims, damages, debts, obligations, liabilities
and expenses (including, without limitation, attorney’s fees and expenses and
court costs) arising out of Consultant’s failure to perform any covenant
contained in, or Consultant’s breach of any representation or warranty set forth
in, this Section.

 

4. DUTIES AND EXTENT OF SERVICES

 

Upon the execution of this Agreement and throughout its term or any extension
thereof, Consultant shall assume the position of consultant to Company and
Consultant shall be available at all times necessary or appropriate in order for
Consultant to effectively perform the Services. Consultant shall exert
Consultant’s best efforts and attention to the affairs of Company. Consultant
shall notify Company promptly of any other engagement or commitment that could
reasonably be expected to interfere or conflict with the performance of Services
hereunder. Consultant shall not be required to be present at the offices of the
Company in order to perform any of the services described herein. Consultant
shall not be required to work a specified number of hours per day or per week in
connection with the performance of the duties described herein. Consultant shall
perform the duties of Consultant under this Agreement at such times and at such
locations as Consultant shall determine.

 

 
2


--------------------------------------------------------------------------------




 

5. TERMINATION

 

Consultant’s engagement hereunder shall terminate at the end of the term or any
extension thereof as set forth in Section 2 hereof or sooner upon the occurrence
of any of the following events:

 

A. Lisa Berman’s death. In the event of death of Lisa Berman, Consultant shall
be paid a prorated portion of the Fee, based on the period from December 31,
2014 to the date of death.

 

B. Upon termination of the engagement of Consultant for “Cause”. For purposes of
this Agreement “Cause” shall mean: (i) the refusal by the Consultant to perform
its duties under this Agreement or to follow the lawful instructions of the
Company’s Board of Directors; (ii) Lisa Berman’s conviction, or entering into a
plea bargain or plea of nolo contendere, of any felony, any other crime or
criminal offence involving the unlawful theft or conversion of monies or other
property, or any fraud or embezzlement offense; (iii) Consultant for itself or
on behalf of another person, receiving a benefit relating to the Company or its
subsidiaries or affiliates or its or their funds, properties, opportunities or
other assets in violation of applicable law or constituting fraud, embezzlement
or misappropriation; (iv) the material failure by the Consultant to comply
substantially with any material written policy of the Company or its
subsidiaries and/or affiliates; (v) the knowing misstatement by the Consultant
(other than de minimus amounts) of the financial records of the Company or its
subsidiaries and/or affiliates or any actions to encourage, foster or conceal
any such activity; (vi) the material breach by the Consultant of any of the
material terms of this Agreement; (vii) Lisa Berman’s habitual drunkenness or
substance abuse that interferes with her ability to discharge the Consultant’s
duties, responsibilities or obligations under this Agreement; (vii) the willful
failure to disclose material financial or other information to the Company’s
Board of Directors, which, in the case of clauses (i), (iii), (iv) or (vi) the
Consultant has failed to cure within 30 days of written notice to the Consultant
from the Company of the circumstances of the termination of the Consultant’s
engagement for Cause.

 

6. WORK FOR HIRE

 

A. The parties acknowledge and agree that all rights, including without
limitation ownership, patent and copyright, in any software, materials, reports
(including, without limitation, report books, reference materials and other
literature relating to Company’ products or services or otherwise related to the
Services), memoranda, graphics, logos or other work product prepared by
Consultant pursuant to the terms of this Agreement, or otherwise for Company
(hereinafter the “Work Product”) vest in Company. The parties expressly
acknowledge that the Work Product was specially ordered or commissioned by
Company and further agree that it shall be considered a “Work Made for Hire”
within the meaning of the copyright laws of the United States and that Company
is entitled, as sole author, to the copyright and all other rights therein,
throughout the world, including but not limited to, the right to make such
changes therein and such uses thereof, as it may determine in its sole and
absolute discretion. If, for any reason, the Work Product is not considered a
“work made for hire” under the copyright laws of the United States as aforesaid,
then Consultant hereby grants and assigns to Company, its successors and
assigns, all of Consultant’s right, title and interest in the Work Product,
including, but not limited to, the copyright therein throughout the world (and
any renewal, extension or reversion copyright now or hereafter provided), and
all other rights therein of any nature whatsoever, whether now known or
hereafter devised including, but not limited to, the right to make changes
therein, and such uses thereof, as Company may determine in its absolute
discretion. Consultant also agrees to keep necessary records, made alone or with
others during the course of performing Services pursuant to this Agreement, and
agrees to furnish Company, upon request, with all such records.

 

 
3


--------------------------------------------------------------------------------




 

B. If Company is unable, after reasonable effort, to secure Consultant’s
signature on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Work Product, whether because of Consultant’s physical or mental incapacity or
for any other reason whatsoever, Consultant hereby irrevocably designates and
appoints Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and in Consultant’s behalf and stead to
execute and file any such application or applications or other documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
patent, copyright or trademark registrations or any other legal protection
thereon with the same legal force and effect as if executed by Consultant.

 

7. PROPRIETARY INFORMATION

 

A. For purposes of this Agreement, “proprietary information” means information
relating to the business of Company or any affiliated or subsidiary entity and
shall include (but shall not be limited to) information encompassed in all Work
Product, specifications, drawings, graphics, logos, designs, computer programs,
source code, object code, models, methodologies, algorithms, user documentation,
plans, formulas, proposals, marketing and sale plans, financial information,
costs, pricing information, customer information, and all methods, concepts or
ideas in or reasonably related to the business of Company or information of
customers or clients of Company which Company is required to maintain as
confidential.

 

B. Consultant agrees to regard and preserve as confidential, all proprietary
information, whether or not it has such information in writing, other physical
or magnetic form or such information is contained in Consultant’s memory or the
memory of any of Consultant’s agents or employees. Consultant shall not, without
written authority from Company to do so, directly or indirectly, use for the
benefit or purpose, nor disclose to any other person or entity, either during
the term of Consultant’s engagement hereunder or thereafter, except as required
by the conditions of Consultant’s engagement hereunder, any proprietary
information.

 

C. Consultant shall not disclose any reports, recommendations, conclusions or
other results of the Services or the existence or the subject matter of this
contract without the prior written consent of Company, except for disclosure to
Consultant’s attorneys, accountants and other advisors in connection with
Consultant’s enforcement of this Agreement. In Consultant’s performance
hereunder, Consultant shall comply with all legal obligations Consultant may now
or hereafter have regarding the information or other property of any other
person, firm or corporation.

 

D. The foregoing obligations of this Paragraph shall not apply to any part of
the information that (i) has been disclosed in publicly available sources of
information, (ii) is, through no fault of Consultant, hereafter disclosed in
publicly available sources of information, (iii) can be demonstrated to Company’
satisfaction that it is now in the possession of Consultant without any
obligation of confidentiality, or (iv) has been or is hereafter lawfully
disclosed to Consultant by a third party, but only to the extent that the use or
disclosure thereof has been or is rightfully authorized by that third party.
Consultant shall not be in breach of the obligations under this Agreement with
respect to information requested or required to be disclosed by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoenas, civil investigative demand or similar process.

 

 
4


--------------------------------------------------------------------------------




 

8. INJUNCTIVE RELIEF

 

Consultant acknowledges that the injury to Company resulting from any violation
by Consultant of any of the covenants contained in this Agreement will be of
such a character that Company cannot be adequately compensated by money damages,
and, accordingly, Company may, in addition to pursuing its other remedies,
obtain an injunction from any such violation; and no bond or other security
shall be required in connection with such injunction.

 

9. NOTICES

 

Any notice of other communication required or which may be given hereunder shall
be in writing and shall be delivered personally, telecopied, telegraphed or
telexed, or sent by certified, registered or express mail, postage prepaid, to
the parties at the addresses set forth in the preamble of this Agreement, or at
such other addresses as shall be specified by the parties by like notice, and
shall be deemed given when so delivered personally, telecopied, telegraphed or
telexed, or if mailed, two days after the date of mailing.

 

10. NO RESTRICTIONS

 

Consultant represents to Company, which relies on such representation, that
Consultant is free to enter into this Agreement in that Consultant is not under
any restrictions from a former employer or business that would preclude
Consultant’s from making these agreements. Consultant understands that Company
does not want Consultant to disclose to it any confidential information that
Consultant may have obtained from a former employer, although Consultant is free
to use Consultant’s general knowledge and past experience in the performance of
the Services.

 

11. GENERAL CONDITIONS

 

A. The terms and conditions of Paragraphs 3, 6, 7, 8, 9 and 11 hereof shall
survive the termination of this Agreement or completion of the Services as the
case may be.

 

B. Consultant shall not assign this Agreement or delegate Consultant’s duties
hereunder and shall not subcontract any of the Services to be performed
hereunder without the prior written consent of Company.

 

 
5


--------------------------------------------------------------------------------




 

C. Consultant shall perform the Services as an independent contractor and shall
not be considered an employee of Company or partner, joint venturer or otherwise
related to Company for any purpose. Accordingly, Consultant may not bind Company
to any contract, agreement or arrangement.

 

D. This Agreement shall be governed by the laws of the State of New York,
without regard to its conflicts of laws.

 

E. This Agreement constitutes the entire understanding between Consultant and
Company respecting the Services described herein.

 

F. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

G. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.

 

[Signature page follows]

 

 
6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the date first above written.  

 

DICO, INC.

CONSULTANT:           INSIGHTS, LLC   By: /s/ Janet Mathews    By: /s/ Lisa
Berman   Name: Janet Mathews   Name: Lisa Berman   Title: Chief Financial
Officer   Address:      

  

 

7

--------------------------------------------------------------------------------